Citation Nr: 0720017	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  03-22 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for laceration scar on the right leg. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO granted service 
connection for laceration on the lower-third of the right 
leg, and assigned an initial evaluation of 10 percent.  The 
veteran timely appealed the May 2003 rating action to the 
Board. 

In April 2005, the veteran appeared at a hearing conducted 
before the undersigned via videoconference at the Columbia, 
South Carolina RO.  A copy of the hearing transcript has been 
associated with the claims files. 

In July 2005, the Board, in part, remanded the claim on 
appeal for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate consideration. 

In addition, and as noted in the Introduction section of the 
July 2005 Board decision, a May 2004 VA examination yielded a 
diagnosis of neuritis secondary to the service connected 
scar.  The Board noted that it was unclear whether the 
veteran intended to claim service connection for this 
condition.  The May 2004 decision, however, granted service 
connection for "laceration, infected of the lower third of 
the right leg."  The Board has concluded that this grant 
encompassed any associated neurologic impairment as a result 
of the laceration.

Also on appeal at the time of the Board's July 2005 decision, 
was the issue of entitlement to service connection for a 
respiratory disorder, to include a claim based on asbestos 
exposure.  By an October 2006 rating action, the RO granted 
service connection for asbestosis, and assigned an initial 30 
percent evaluation, effective April 12, 2002.  As the veteran 
has not disagreed with either the 30 percent evaluation or 
the effective date, this issue is no longer before the Board.  
See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  The service-connected laceration of the right leg is 
manifested by a tender and painful scar that measures 4 x 1 
centimeter, slight limitation of ankle plantar flexion; and 
mild to moderate neuritis of the saphenous nerve. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for laceration scar of the right leg have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, 4.118, 4.123, 4.124a, 
Diagnostic Codes 5271, 7804, 8627 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

This appeal arises from a disagreement with the initial 
rating following the grant of service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once service connection is granted the claim is 
substantiated, any deficiency in the VCAA notice is not 
prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. 
Mar. 22, 2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006).  The United States Court of Appeals for the Federal 
Circuit has also held that additional VCAA notice is not 
required when there is an appeal from the initial grant of 
service connection.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  No further VCAA notice was required once 
the RO awarded service connection in May 2003. 

Regarding VA's duty to assist the veteran in substantiating 
his claim, post-service VA and private clinical treatment and 
examination reports, hearing testimony and statements of the 
veteran have been associated with the claims files.  Pursuant 
to the Board's July 2005 remand, additional VA outpatient 
reports were obtained and associated with the claims files.  
In addition, in March 2006, the veteran indicated that he did 
not have any additional evidence to submit in support of his 
claim.  

Accordingly, there is no further assistance that would be 
reasonably likely to substantiate the initial evaluation 
claim on appeal

II.  Initial Rating Law and Regulations

Disability ratings are based upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history. 38 C.F.R. § 4.1 (2006).  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7 (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in the case of the 
initial rating assigned following a grant of service 
connection, as in this case at bar, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the initial evaluation claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The RO has evaluated the residuals of the right leg 
laceration under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
which provides a maximum 10 percent rating for superficial 
scars that are painful on examination.  

Diagnostic Codes 7802 and 7803 also provide for a maximum 
rating of 10 percent. 38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7803 (2006).  Thus, a rating in excess of 10 percent is 
not available under those diagnostic codes.

As for other provisions under the Rating Schedule, the 
veteran's scars do not exceed 12 square inches (77 sq. cm.) 
in area.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 
(2006).  A May 2004 VA Muscles examination report, reflecting 
that the veteran's right lower leg scar measured 4 x 1 
centimeter).  Accordingly, an initial evaluation in excess of 
10 percent is not warranted under Diagnostic Code 7801.  Id

In addition, as the laceration scar is located on the right 
lower leg, Diagnostic Code 7800 (disfiguring scars of the 
head, face, or neck) is not for application.  See38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

Scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2006).  In this case, there have been no reports 
of limitation of function.  The May 2004 VA Muscles 
examination report reflects that the veteran had 5/5 strength 
in the tibial tendon.  He also had a negative "Silfverski ld 
test" at 10 degrees of dorsiflexion and 35 degrees of 
plantar flexion.  There have been no other reports regarding 
the veteran's range of motion.  Treatment records show that 
the veteran has occasionally been seen with complaints of 
pain, but that no limitation of function has been reported.

A 10 percent rating is provided for limitation of ankle 
motion that is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2006).  Normal range of motion for the ankle is plantar 
flexion from zero to 45 degrees and dorsiflexion from zero to 
20 degrees.  38 C.F.R. § 4.71, Plate II (2006).  

There have been no actual findings of limitation of function 
due to the scar or loss and the examination showed normal 
strength.  Even if the May 2004 examination could be read as 
reporting a range of motion from 10 to 35 degrees, this would 
mean that the veteran has most of the normal range of motion.  
Hence, he could not be said to have limitation that 
approximated the moderate level.  Accordingly, an increased 
evaluation under Diagnostic Code 7805 or 5271 is not 
warranted.

Moreover, the objective medical evidence of record did not 
indicate anklyosis of the ankle, subastralgar, or tarsal 
joint, malunion of os calcis or astragalus, or an 
astragalectomy to warrant higher evaluations pursuant to 
C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 
(2006).

The veteran has complained of pain in the area of the right 
tibia, that he used a cane in order to ambulate and that he 
took medication secondary to pain.  The veteran reported 
flare-ups of pain, due to extended driving and standing.  He 
also related having a "tired sensation" in his [right] leg 
(see, May 2004 VA Muscles examination report).

But the medical evidence of record does not support 
additional functional loss not already contemplated within 
the 10 percent rating.  In this regard, a VA neurologist 
observed upon physical evaluation in May 2004 that although 
the veteran had weak testing for extension and flexion of the 
right foot, he was able to hold his foot up quite well.  That 
same examination report also reflects that the veteran had 
normal coordination and sensation.  The examiner noted that 
the veteran moved "up and about."  His deep tendon reflexes 
were normal.  In addition, and as noted previously herein, 
range of motion of the right ankle revealed full dorsiflexion 
and plantar flexion to 35 degrees. The Board finds that there 
is no additional functional loss not contemplated in the 10 
percent rating and that an increased evaluation on this basis 
is not warranted.

As noted above, the examiner conducting the muscle 
examination diagnosed neuritis of the saphenous nerve 
attributed to the service connected laceration.

The neurologic examination conducted on at the time of the 
muscle examination showed no neurologic findings.  Under 
38 C.F.R. § 4.123, the maximum rating for neuritis not 
characterized by organic changes is at the moderate level.  
Under Diagnostic Code 8527 the rating for moderate paralysis 
of the saphenous nerve is noncompensable.

As this is an initial rating case, consideration has been 
given to "staged ratings" for the scar over the period of 
time since service connection became effective. Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in December 
2002, there have been no clinical findings to show that the 
scar meets the criteria for a compensable rating.

IV.  Extraschedular considerations

As to 38 C.F.R. § 3.321(b)(1)(2006), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate the 
impairment from the service-connected laceration of the right 
lower leg is productive of marked interference with 
employment or that they necessitate frequent hospitalization, 
or that the manifestations associated with this disability 
are otherwise unusual or exceptional.  

In this regard the veteran has had no hospitalizations for 
the service connected disability since service.  Thus, the 
Board will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for the 
service-connected laceration of the right lower leg.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An initial evaluation in excess of 10 percent for laceration 
scar on the right leg is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


